DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The QPIDS filed 2/12/2021 is fully considered.
	The references offered in the IDS do not change the examiner’s determination of allowable subject matter. The references are directed to insulation of an electrical cable in which the insulating material is foamed. The porosity (degree of foaming) of the material changes the electrostatic capacity of the insulator and therefore the degree of foaming is a result effective variable for optimizing/reducing the use of material.  However, the references still do not teach a method of detecting a flaw in porosity using the electrostatic capacitance. Although the apparatus that detects change in capacitance is capable of detecting a defect in porosity, the examiner could not find prior art teaching a method for doing so. 
Allowable Subject Matter
	Claims 1-5, 8, 9, 11-19, 22, 23 and 25-26 are allowed.
	As previously indicated the prior art of record teaches detecting irregular insulation thickness and off-center conductors using a device that measure capacitance. When used with a porous insulator the reference would still teach detecting irregular thickness of the porous insulator and an off-center conductor. Although the change in porosity would also change the capacitance and would be detectable using the device that measure capacitance, the examiner could not find prior art teaching a method of using the device in that particular way.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712